Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
2.	Examiner took notice of the remarks and amendments made by applicant filed on 8/10/22.
	Response to Amendment
3.	This office action is in response to Amendment filed on 8/10/22.
Claim 1, 8 and 15 are amended. 
4.	Claims 1-22 are pending.
Allowable Subject Matter
5.	Claims 1-22 are allowed.
6.	Claims 1-22 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with other features, an electronic device comprising an input/output control signal generation circuit configured to generate an input control signal and a first output control signal during a write operation, and generate a second output control signal during a write operation with an auto-precharge operation; and a bank address output circuit configured to latch a bank address based on the input control signal, and output the latched bank address as at least one of a write bank address for the write operation and a precharge bank address for the auto-precharge operation, based on the first output control signal and the second output control signal, wherein the second output control signal is disabled when the write operation is performed and the auto-precharge operation is not performed.
	Prior art also does not discloses an electronic device comprisingPage 6 of 14U.S. Serial No.: 17/158,413PATENT DOCKET: PA4386-0 an input control signal generation circuit configured to generate an input control signal when an internal write signal is input during a write operation; an output control signal generation circuit configured to generate an output control signal based on a normal write flag signal and a recovery flag signal, when a write operation with an auto-precharge operation is performed; and a bank address output circuit configured to latch a bank address based on the input control signal and output the latched bank address as a precharge bank address for the auto-precharge operation, based on the output control signal, wherein the output control signal is disabled when the write operation is performed and the auto-precharge operation is not performed.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CONNIE C YOHA/Primary Examiner, Art Unit 2825